auDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-17, drawn to a valve and a valve assembly) in the reply filed on 05 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
While the examiner acknowledges the applicant’s amendment of claim 18 to include dependency from claim 1, the restriction is still proper as the product claimed (i.e. in claim 1) can still be used in a materially different process of using the product as set forth in the restriction requirement. However, in the event that all product/apparatus claims are found allowable, withdrawn process claims that include all of the limitations of the allowable product/apparatus claims will be considered for rejoinder. 
Response to Amendment
This office action is responsive to the amendment filed on 05 December 2021.  As directed by the amendment: claim 18 has been amended, and no claims have been cancelled or added.  Thus, claims 1-20 are presently pending in this application, with claims 18-20 currently withdrawn as directed to a nonelected invention. 
Drawings
The drawings are objected to because, in figure 1, the leader line from reference number 32 appears to be indicating a portion of the piston plug rather than “a second part 32 of the .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification refers to valve 12 in various locations throughout as a “multiport valve” (e.g. page 3, line 9). As ordinarily used in the art, a “multiport valve” describes a valve having more than two ports (e.g. 3+ ports); however, as best understood, valve 12 only has two ports (20, 22; see page 5, line 29 – page 6, line 7). It is unclear if the applicant is intending to redefine this term to include valves with only two ports, if the valve 12 is intended to have 3+ ports, or otherwise if this is a typographical error wherein some other term (e.g. “multipurpose”) was intended. 
Page 9, lines 6-7: It is unclear how the valve stem 52 can control “the amount of flow being applied to the piston plug 54”. This may have been intended to state that the valve stem controls the amount of flow which may pass the piston plug; or otherwise may have been intended to read “the amount of force being applied to the piston plug” or equivalent. 
Page 9, line 15: “a fluid flow that is between 0.15 and 0.40 Cv” – as best understood, Cv is referring to the valve flow coefficient. However, Cv ordinarily describes the efficiency of a device (i.e. Cv defines the volume of flow that may pass through a particular valve at a given pressure drop; e.g. gallons per minute at 1 PSI pressure drop) rather than a particular fluid flow, so it is unclear how this line is to be interpreted. 
This might have been intended to establish that the fluid flow in this condition is 0.15 to 0.40 times the maximum rated flow rate of the valve when fully open, but this is not made clear. 
Appropriate correction is required.
Claim Objections
Claims 11-13, 16 & 17 are objected to because of the following informality: 
The above claims refer to the valve having the piston plug as “a multiport valve” (e.g. claim 11, line 2). As similarly discussed above with respect to the specification, the term “multiport valve” ordinarily describes a valve having more than two ports (e.g. 3+ ports); however, as best understood, the valve in this case only has two ports. It is unclear if the applicant is intending to redefine this term to include valves with only two ports, if the valve is intended to have ports, or otherwise if this is a typographical error wherein some other term (e.g. “multipurpose”) was intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a shutoff valve that is fluidly connected to the solenoid valve and fluidly connected between the multiport valve and the shutoff valve” (lines 6-7). It is unclear how the shutoff valve could be fluidly connected between the multiport valve and itself. As best understood in view of the specification (e.g., figs. 1-5), the solenoid valve is the valve which is fluidly connected between the multiport valve and the shutoff valve, but this is not made clear in the claim. The claim will be interpreted in this manner for examination in this action, however, appropriate correction and clarification are required. 
Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 1,582,938) in view of Beckett et al. (US 3,511,470; hereafter Beckett).
Regarding claim 1, Smith discloses (sole fig.) a valve comprising: 
a valve body (A); 
a guide seat (6) arranged in the valve body; 
a piston plug (B; including 7 & 8) that is axially movable relative to the guide seat to open and close the valve; and 
an adjustable valve stem (C) that is axially movable to engage the piston plug (via head 11; see page 1, lines 97-110), 
wherein the piston plug is movable between a closed position in which the piston plug is seated against the guide seat and engaged with the valve stem to prevent fluid flow through the valve (page 1, lines 100-105), a metering position in which the piston plug is moved away from the guide seat and engaged with the valve stem to enable a predetermined amount of forward fluid flow through the valve (i.e., functioning as a globe valve: page 1, lines 10-12: “a three in one valve which will take the place of the ordinary control, check, and globe valves”; see also 

Regarding the limitation wherein the piston plug is movable to a metering position in which the piston plug is moved away from the guide seat and engaged with the valve stem to enable a predetermined amount of forward fluid flow through the valve, Smith discloses that the valve can be placed into a check valve position by lowering the stem until the piston plug contacts the guide seat (page 1, lines 97-100), and further discloses that the valve is capable of functioning as a globe valve (page 1, lines 10-12). As best understood, when in the “check valve” position against the valve seat, if sufficient forward flow pressure is applied to the piston plug, the piston plug will move off the seat and against the spring (25) until the inside of piston plug element 7 contacts (i.e. engages) the head 11 of the stem C. By adjusting the position of the stem to an intermediate position within the range of the check valve functionality (i.e. between a first point where the piston plug first contacts the seat and a second point where the stem positively presses the piston plug on the seat in a fully closed position), the piston plug would be movable to a metering position in which the piston plug is moved away from the guide seat and engaged with the valve stem upon application of sufficient forward flow pressure, enabling a predetermined amount of forward fluid flow through the valve as claimed.

Smith does not explicitly disclose the additional limitation wherein the piston plug has a metering slot, however, Smith does suggest that “in place of the valve which I have shown an ordinary needle valve and valve seat may be provided…”(page 1, line 111 – page 2, line 3).
Beckett teaches (figs. 1-3) a valve comprising a valve body (6), a guide seat (32) arranged in the valve body; a piston plug (incl. 18, 20 & 52) that has a metering slot (60; col. 3, lines 1-16) and is axially movable relative to the guide seat to open and close the valve; wherein the piston plug is movable between a closed position (fig. 2) in which the piston plug is seated 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve of Smith by substituting the original piston plug and guide seat arrangement for a needle valve-type piston plug and guide seat arrangement wherein the piston plug comprises a metering slot, in view of the teachings of Beckett, as the simple substitution of one known element (e.g. the globe-type piston plug head 7 and corresponding guide seat arrangement of Smith) for another (a piston plug head having a needle valve-type extension with a metering slot, and a corresponding guide seat arrangement, as taught by Beckett) to obtain predictable results (e.g., more reliable / predictable metering of flow across the adjustment range), especially considering that Smith explicitly suggests that the originally disclosed valve arrangement may be replaced with a needle valve and corresponding seat arrangement, as noted above. 
As a result, all of the limitations of claim 1 are met, or are otherwise rendered obvious. 

Regarding claim 2, Smith discloses the additional limitation wherein the valve further comprises a bonnet (15; or otherwise 12 & 15) that is attached to the valve body and in which the valve stem is positioned (as shown).

Regarding claim 3, Smith discloses the additional limitation wherein the valve further comprises a spring (25) that is engageable between the piston plug (at 10) and the bonnet (at 23).

claim 4, Smith discloses the additional limitation wherein the spring (25) is engageable against axially extending sides of the piston plug (i.e., at 10, as shown in the figure), and wherein the spring normally biases the piston plug in the closed position (as shown, the spring normally biases the piston plug towards the valve seat in each position, including the closed position).

Regarding claim 5, the valve of Smith, as modified in view of Beckett above, reads on the additional limitation wherein the metering slot (60 of Beckett) has a tapered shape (see Beckett, figs. 1-3; col. 3, lines 1-8).

Regarding claim 10, the valve of Smith, as modified above, reads on the additional limitation wherein the piston plug is removably separable relative to other components of the valve (i.e., the piston plug can be removed from the other components of the valve upon disassembly, as understood; e.g., by unscrewing the two parts of the piston plug and removing the stem, etc.).
Beckett further teaches that the guide seat (32) may be removable (col. 2, lines 13-15), and suggests that it “may readily be economically replaced in the event of wear or deterioration” (col. 1, lines 22-24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve of Smith such that the guide seat is removably separable relative to other components of the valve, in view of the teachings of Beckett, to enable the guide seat to be readily economically replaced in the event of wear or deterioration, as further suggested by Beckett. 
 As modified, the valve reads on the claimed limitation wherein each of the guide seat and the piston plug is removably separable relative to other components of the valve.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Beckett as applied to claim 1 above, and further in view of Knapp (US 5,586,745).
Regarding claim 6, Smith discloses the additional limitation wherein the piston plug (B) is formed of two parts (7, 8) that are secured together (i.e., via threads, as shown). 
Smith is silent as to the particular material used to form these parts. 
Knapp teaches (fig. 1) a valve comprising a piston plug formed of two parts (an upper part 10 and a metering/needle portion 18), and further suggests that these parts may be formed from stainless steel, brass, bronze, or copper (col. 3, lines 64-66 & col. 4, lines 2-5), so that the components may resist super cold temperatures when utilized in a cryogenic application. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve of Smith (as otherwise modified above) such that the two piston plug parts are formed of metal (e.g. stainless steel, brass, copper, and bronze), in view of the teachings of Knapp, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416); or otherwise to ensure that the components may resist super cold temperatures when utilized in a cryogenic applications, as further suggested by Knapp. 
As a result, the limitations of claim 6 are met, or are otherwise rendered obvious. 

Regarding claim 7, Beckett teaches an annular seat (20) removably installed on the piston plug, engagable against the guide seat (32) to form a seal therebetween when the valve is in a closed position (col. 2, lines 9-13; fig. 2). 
Knapp teaches an annular seat (14) removably interposed between the two metal parts (10 & 18) forming the piston plug, said annular seal being formed of a plastic (i.e. Teflon™, which is a well-known brand name for polytetrafluoroethylene / PTFE; col. 4, lines 1-2). Knapp suggests that the plastic annular seal permits a close fit between the two metal parts (i.e. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve of Smith (as otherwise modified above) to include a plastic (e.g. PTFE) annular seat removably interposed between the two metal parts forming the piston plug, in view of the teachings of Knapp and/or Beckett, to prevent fluid from leaking between the two metal parts (as suggested by Knapp) and/or to provide a resilient seal between the piston plug and the guide seat, preventing fluid flow through the valve when the valve is in a closed position (as suggested by Beckett). 

Regarding claim 8, the valve of Smith, as modified in view of Beckett and Knapp above, reads on the additional limitation wherein the plastic annular seat is engageable against the guide seat. Beckett further teaches that the guide seat (32) may be formed of a metal material (col. 2, lines 13-15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve of Smith (as otherwise modified above) such that the guide seat is formed of a metal material, in view of the teachings of Beckett, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. As modified, such a valve reads on the limitations of claim 8 wherein the guide seat is formed of a metal material and the plastic annular seat is engageable against the guide seat.

Regarding claim 9, the valve of Smith, as modified in view of Beckett and Knapp above, reads on the additional limitation wherein the plastic annular seat is formed of a fluoropolymer material (i.e. polytetrafluoroethylene / PTFE, taught by Knapp above as Teflon™).
Claims 11-14 & 17 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Beckett as applied to claim 1 above, and further in view of Wiwe et al. (US 7,328,593; hereafter Wiwe) and Barbier (US 4,362,027). 
Regarding claim 11, the valve of Smith, as modified in view of Beckett in the grounds of rejection for claim 1 above, reads on the limitations of:
a valve assembly comprising: a multiport valve (i.e. the valve of Smith, as modified) having a valve body (A), 
a guide seat (6) arranged in the valve body (or otherwise guide seat 32 as taught by Beckett), 
a piston plug that has a metering slot (i.e. the original piston plug B of Smith being substituted / modified to be a needle valve-type piston plug comprising a metering slot as taught by Beckett, in the grounds of rejection for claim 1) and is axially movable relative to the guide seat, and 
an adjustable valve stem (C) that is axially movable to engage the piston plug (via head 11; see page 1, lines 97-110), 
wherein the piston plug is movable to a closed position in which the piston plug is seated against the guide seat and engaged with the valve stem to prevent fluid flow through the multiport valve (page 1, lines 100-105), the piston plug is movable to a metering position in which the piston plug is moved away from the guide seat and engaged with the valve stem to enable a predetermined amount of forward fluid flow through the multiport valve (page 1, lines 10-12 & page 1, line 111 – page 2, line 3; Beckett fig. 3; see also extended discussion in grounds of rejection for claim 1 above), and a check valve position in which the piston plug is seated against the guide seat to prevent reverse fluid flow through the multiport valve (page 1, lines 97-100).
Smith does not explicitly disclose the additional limitations wherein the valve assembly comprises a solenoid valve fluidly connected to the multiport valve and a shutoff valve that is 

Wiwe teaches (figs. 1-4) a valve assembly (1) comprising a valve body (2) configured to include several valves (i.e. “functional elements”) in combination: a shut-off valve (10) located at an inlet (4), a throttle valve (8) fluidly connected to the shut-off valve, and a valve combination comprising a second shut-off valve (6) and a check valve (7) located at an outlet (3) such that the throttle valve is fluidly connected to the valve combination at the outlet, and therefore fluidly connected between the shut-off valve (6) and the said valve combination. 
Wiwe suggests that such an arrangement permits several valve functions to be performed within a single housing, which “facilitates mounting” (col. 2, lines 15-17). Wiwe further suggests that such an arrangement is flexible as “there is no requirement for the same functional element always to be mounted in a functional space” (col. 2, lines 17-22), and that the functional elements may include at least two of “a non-return valve, a shut-off valve, a throttle valve, an injection valve and a filter element” (col. 3, lines 16-19). 
The examiner notes that, as set forth in MPEP § 2141(II)(C), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve assembly having the multiport valve of 
Alternatively (or additionally), such a combination is otherwise obvious as the simple substitution of one known element for another (i.e. a substitution of the valve combination of the outlet shut-off valve and non-return valve in the assembly of Wiwe for the multiport valve arrangement of Smith in view of Beckett, which can perform both shut-off and non-return functions) to yield predictable results (e.g., a reduction in the number of separate functional elements needed, as the multiport valve of Smith/Beckett can perform both shut-off and non-return functions; as well as providing the additional metering functionality, e.g., in addition to or otherwise as a redundancy to any such metering which may be performed by the throttle valve of Wiwe). 
It is further noted that, as best understood, the “throttle valve” 8 of Wiwe reasonably appears to be a solenoid valve (see fig. 1). However, to promote compact prosecution as the text of Wiwe does not explicitly disclose this, the following additional teaching is provided. 
Barbier teaches (e.g. figs. 1 & 2) a throttle (i.e. expansion) valve (10) may be controlled by a solenoid (17; col. 3, lines 31-32). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve assembly of Smith (as otherwise modified in view of Beckett & Wiwe, above) such that the throttle valve fluidly connected between the multiport valve and the shut-off valve is a solenoid valve (i.e., controlled by a solenoid actuator), in view of the teachings of Barbier, as the use of a known technique (e.g., providing a throttle valve as a solenoid valve, as in Barbier) to improve a similar device 
As a result, the above combination reads on the limitations wherein the valve assembly comprises a multiport valve, a solenoid valve fluidly connected to the multiport valve; and a shutoff valve that is fluidly connected to the solenoid valve, wherein the solenoid valve is fluidly connected between the multiport valve and the shutoff valve.

The valve assembly described above also reads on the additional limitation wherein the piston plug is movable to the closed position (as described above) when the shutoff valve is closed and the solenoid valve is closed, since, as understood, the piston plug may be movable to the closed position at any time, irrespective of the operating positions of the shutoff valve and solenoid valve, via operation of the multiport valve stem by a user. 

The valve assembly above is also seen as reading on the final limitations wherein the piston plug is movable to the metering position and the check valve position when the shutoff valve is open and the solenoid valve is open. 
In particular, as described previously, by adjusting the position of the multiport valve stem to an intermediate position within the range of check valve functionality (i.e. between a first point where the piston plug first contacts the seat and a second point where the stem positively presses the piston plug on the seat in a fully closed position), the piston plug would be movable to a metering position in which the piston plug is moved away from the guide seat and engaged with the valve stem upon application of sufficient forward flow pressure; and movable to the check valve position (via action of the spring) upon insufficient forward flow pressure and/or a reverse flow pressure.
When the shutoff valve and solenoid valve are each open, upstream flow from a system applied in the forward direction to the valve assembly inlet would be able to pass through the 
As a result, all of the limitations of claim 11 are met, or are otherwise rendered obvious. 

Regarding claim 12, Smith discloses the additional limitation wherein the multiport valve includes a bonnet (Smith 15; or otherwise 12 & 15) that is attached to the valve body and in which the valve stem is positioned (as shown in Smith).

Regarding claim 13, Smith discloses the additional limitation wherein the multiport valve includes a spring (Smith 25) that is engageable between the piston plug (at 10) and the bonnet (at 23), wherein the spring is engageable against axially extending sides of the piston plug (as shown in the figure of Smith). 

Regarding claim 14, the valve assembly of Smith, as modified above, reads on the additional limitation wherein the metering slot (i.e., 60 of Beckett) has a tapered shape (see Beckett, figs. 1-3; col. 3, lines 1-8).

Regarding claim 17, the valve assembly of Smith, as modified above, reads on the additional limitation wherein the piston plug is removably separable relative to other components of the multiport valve (i.e., the piston plug can be removed from the other components of the multiport valve upon disassembly, as understood; e.g., by unscrewing the two parts of the piston plug and removing the stem, etc.).
Beckett further teaches that the guide seat (32) may be removable (col. 2, lines 13-15), and suggests that it “may readily be economically replaced in the event of wear or deterioration” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve assembly of Smith such that the guide seat is removably separable relative to other components of the multiport valve, in view of the teachings of Beckett, to enable the guide seat to be readily economically replaced in the event of wear or deterioration, as further suggested by Beckett. 
 As modified, the valve assembly reads on the limitation wherein each of the guide seat and the piston plug is removably separable relative to other components of the multiport valve.

Claims 15 & 16 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Beckett, Wiwe and Barbier as applied to claim 11 above, and further in view of Knapp.
Regarding claim 15, Smith discloses the additional limitation wherein the piston plug (B) is formed of two parts (7, 8) that are secured together (i.e., via threads, as shown). 
Smith is silent as to the particular material used to form these parts. 
Knapp teaches (fig. 1) a valve comprising a piston plug formed of two parts (an upper part 10 and a metering/needle portion 18), and further suggests that these parts may be formed from stainless steel, brass, bronze, or copper (col. 3, lines 64-66 & col. 4, lines 2-5), so that the components may resist super cold temperatures when utilized in a cryogenic application. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve assembly of Smith (as otherwise modified above) such that the two piston plug parts are formed of metal (e.g. stainless steel, brass, copper, and bronze), in view of the teachings of Knapp, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 

Regarding claim 16, wherein the multiport valve includes a plastic annular seat interposed between the two parts, wherein the guide seat is formed of a metal material and the plastic annular seat is engageable against the guide seat.
Beckett teaches an annular seat (20) removably installed on the piston plug, engagable against the guide seat (32) to form a seal therebetween when the valve is in a closed position (col. 2, lines 9-13; fig. 2). Beckett further teaches that the guide seat (32) may be formed of a metal material (col. 2, lines 13-15).  
Knapp teaches an annular seat (14) removably interposed between the two metal parts (10 & 18) forming the piston plug, said annular seal being formed of a plastic (i.e. Teflon™, which is a well-known brand name for polytetrafluoroethylene / PTFE; col. 4, lines 1-2). Knapp suggests that the plastic annular seal permits a close fit between the two metal parts (i.e. permits the parts to fit tightly together), and prevents fluid from leaking in between the two metal parts (col. 3, lines 14-17 & 55-57; published claim 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve assembly of Smith (as otherwise modified above) to include a plastic (e.g. PTFE) annular seat removably interposed between the two metal parts forming the piston plug, and engagable against the guide seat, in view of the teachings of Knapp and/or Beckett, to prevent fluid from leaking between the two metal parts (as suggested by Knapp) and further to provide a resilient seal between the piston plug and the guide seat, preventing fluid flow through the valve when the valve is in a closed position (as suggested by Beckett).
It would have been further obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve assembly of Smith (as otherwise In re Leshin, 125 USPQ 416. 
As a result, the limitations of claim 16 are met, or are otherwise rendered obvious. 

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753